Citation Nr: 0611928	
Decision Date: 04/25/06    Archive Date: 05/02/06

DOCKET NO.  06-10 159	)	DATE
	)
	)


THE ISSUE

Whether the December 17, 1958 decision of the Board of 
Veterans' Appeals (Board), that denied entitlement to service 
connection for residuals of a herniated disc and neuritis, 
should be reversed or revised on the basis of clear and 
unmistakable error (CUE).

(The appellant's claims of entitlement to effective dates 
earlier than June 11, 2002, for the award of a 50 percent 
evaluation for service-connected post-traumatic stress 
disorder, for the grant of service connection for migraine 
headaches, degenerative disc disease of the lumbar spine with 
ataxia, hearing loss, cold injuries of the right and left 
hands, cold injuries of the right and left feet, peripheral 
neuropathy of the right and left feet and amputation of the 
left second metatarsal, and for the award of a combined 100 
percent schedular rating for service-connected disabilities 
is addressed in a separate rating.)


REPRESENTATION

Moving party represented by:  Disabled American Veterans



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The moving party (the veteran) had active service from 
November 1941 to January 1946, and he was a prisoner of war 
from October 1944 to April 1945.  His awards and decorations 
include the Purple Heart, the Distinguished Flying Cross and 
the Air Medal.  He also had service in the Air National Guard 
from September 1954 to March 1956

This matter is before the Board in response to a March 2006 
motion for revision of a December 17, 2006 decision, in which 
the Board denied entitlement to service connection for 
residuals of a herniated disc and neuritis.  


FINDINGS OF FACT

1.  In a December 17, 1958 decision, the Board denied 
entitlement to service connection for residuals of a 
herniated disc and neuritis.

2.  The correct facts, as they were known at the time of the 
December 17, 1958, decision were before the Board, however 
the Board failed to apply all pertinent statutory or 
regulatory provisions extant at the time and such error 
manifestly changed the outcome of the claim then on appeal.


CONCLUSION OF LAW

The December 17, 1958, Board decision denying service 
connection for residuals of a herniated disc and neuritis was 
clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 
2002); 38 C.F.R. § 20.1403 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

The United States Court of Appeals for Veterans Claims 
(Court), however, has held that VA's duties to notify and 
assist contained in the VCAA do not apply to claims of clear 
and unmistakable error (CUE) in prior final Board decisions.  
Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc).

A decision issued by the Board is final.  38 U.S.C.A. §§ 
7103, 7104(a) (West 2002); 38 C.F.R. §§ 20.1100, 
20.1104(a)(1)(2005). 

A final Board decision may be revised or reversed on the 
grounds of CUE by the Board on its own motion, or upon 
request of a moving party at any time after the decision is 
made.  38 U.S.C.A. § 7111 (West 2002).  Motions for review of 
prior Board decisions on the grounds of CUE are adjudicated 
pursuant to the Board's Rules of Practice codified at 38 
C.F.R. §§ 20.1400-1411 (2005).  A motion alleging CUE in a 
prior Board decision must set forth clearly and specifically 
the alleged CUE, or errors of fact or law in the Board 
decision, the legal or factual basis for such allegations, 
and why the result would have been different but for the 
alleged error. 38 C.F.R. § 20.1404(b).

CUE is determined by three criteria: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Russell v. Principi, 3 Vet. App. 
310 (1992).

It has been held that CUE is a very specific and rare kind of 
'error.' It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).

The Board must emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE. "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991). Clear and unmistakable errors "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  A disagreement with how facts were evaluated is 
inadequate to raise the claim of CUE.  Luallen v. Brown, 8 
Vet. App. 92, 95 (1995).

In the March 2006 Motion, the moving party's representative 
argued that the Board, in the December 1958 decision, failed 
to apply the correct statutory and regulatory provision to 
the facts and that this error, had it not been made, would 
have manifestly changed the outcome at the time it was made.  
It is argued that the medical evidence, including the 
statement of a flight surgeon who treated the veteran during 
service, showed unmistakably that the veteran's back 
disability was incurred as a result of a beating during 
imprisonment as a prisoner of war.  It is argued that the 
Board failed to apply the provisions of 38 C.F.R. § 3.78 
(1956) (now 38 C.F.R. § 3.303(d).   

Pertinent regulations at the time of the Board's December 
1958 decision  provided that "the payment of disability 
compensation or pension is authorized in cases where it is 
established that disabilities are shown to have been directly 
incurred in, or aggravated by, active military or naval 
service." 38 C.F.R. § 3.77 (1958).  As noted by the Board in 
the December 1958 decision, regulations provided that due 
consideration should be given to "the places, types, and 
circumstances of service as shown by the service record, the 
official history of each organization in which the veteran 
served, his medical records, and all pertinent medical and 
lay evidence.  38 C.F.R. §§ 3.31, 3.77 (1958).  Importantly, 
the regulations also provided that service connection "may be 
granted for any disease properly diagnosed after discharge 
from war or peacetime service when all the evidence, 
including lay evidence and all evidence pertinent to the 
circumstances of service establishes...that the disease was 
incurred in service." 38 C.F.R. § 3.78 (1958).

With regard to the veteran's status as a prisoner of war, 
regulations further provided that the proximity of the 
manifestation of a disability to the date of discharge from 
service and the evidentiary showing of the circumstances of 
imprisonment or continuity of significant symptomatology will 
be given careful consideration.  VAR 1301(B) (1954) (now 38 
C.F.R. § 3.304(d)). 

On December 17, 1958, the Board denied service connection for 
residuals of a herniated disc and neuritis on the basis that 
the evidence did not establish that herniated nucleus 
pulposus was incurred in or aggravated while on active duty 
nor was related to active service and that neuritis was not 
found on official post service examination.  In the decision, 
the Board summarized the medical evidence of record at the 
time of the decision.  In reaching the conclusion, the Board 
found that the service medical records did not show injury to 
or complaints referable to the back or the existence of 
neuritis during service.  It was noted that the flight 
surgeon of the fighter group to which the veteran was 
assigned stated that he treated the veteran after liberation 
for low back pain due to injuries received while a prisoner 
of war.  It was noted that no residuals of the back injury 
and no complaints referable to the back were recorded on 
examination on separation several months later.  It was 
stated that no complaints or findings referable to the back 
were recorded on official postservice examination in April 
1948, August 1954 or September 1956.  It was indicated that 
the medical evidence submitted in support of the claim did 
not show treatment for a back condition prior to 1950 when 
the veteran was treated by Dr. Corkwell.  

The evidence of record at the time of the December 1958 Board 
decision showed that the veteran was a prisoner of war of the 
German Government from October 1944 to April 1945.  On 
examination in May 1945, following repatriation, there were 
no complaints regarding the back.  On separation examination 
in October 1945, the examiner noted a history of being beaten 
by the Germans and loss of sight in the left eye for 10 days 
and left ear deafness.  Examination revealed the neurological 
system and bones, joints and muscles to be normal.  On VA 
examination in April 1948, there were no pertinent complaints 
or findings regarding the back.  An August 1954 examination 
for induction in the Air National Guard showed the 
musculoskeletal and neurological systems were normal.  On VA 
examination in January 1957, the diagnosis included herniated 
nucleus pulposus.  The examiner indicated that neuritic 
symptoms began in the left chest in 1949 and gradually 
involved the index fingers, forearm, brachia, infrascapular 
ares, thighs, calves and toes.  It was indicated that the 
veteran consulted his private physician who advised him that 
the neuritic symptoms resulted from nutritional deficiencies 
suffered while a prisoner of war.  The examiner indicated 
that he was treated sporadically with Vitamin-B shots and 
pills with good to excellent results.  The diagnoses include 
history of neuritis.

The medical evidence also included private medical opinions.  
In a June 1956 statement, Dr. Kubiac indicated that he 
performed spinal surgery in March 1956 consisting of 
laminectomy and removal of lumbar intervertebral disc.  It 
was noted that the veteran reported that his original 
symptoms of intervertebral disc pathology became manifest 
during a term as prisoner of war.  In an August 1955 
statement, Dr. Hoffman indicated that he treated the veteran 
in August 1955 at the National Guard camp for a ruptured 
intervertebral disc between L4 and L5.  A December 1956 
statement of Dr. Curran noted evidence of nutritional 
neuritis and the history of laminectomy for correction of a 
ruptured disc.  A December 1956 statement of Dr. Corkwell 
noted the he treated the veteran in December 1950 and March 
1952 for back pain.  

In a December 1956 statement, Col. Vincent C. Fay, stated 
that he was the Flight Surgeon of the veteran's unit during 
service.  He stated that the veteran rejoined the group after 
release from a German prison camp and that he was suffering 
from the effects of the flogging he received, particularly in 
his back.  In a subsequent May 1958 statement, Col. Fay 
indicated that he treated the veteran for injuries sustained 
while a prisoner of war, including the lower back, until the 
unit disbanded at the end of the war.  He stated that the 
injuries were severe but that the veteran was so highly 
motivated to continue as a pilot that he gave the veteran the 
opportunity to continue.  Col. Fay stated an opinion that the 
subsequent history of herniated disc which necessitated 
operative procedures could be traced directly to the 
treatment he received as a POW.  He concluded that there 
could be no doubt that the veteran's condition resulted from 
the prisoner of war injuries sustained.  

The evidence also included a lay statement dated in January 
1957, indicating that the veteran experienced back pain in 
1946, 1947 and 1948 and that the veteran had reported being 
beaten while a prisoner of war.  Also included was an exhibit 
from the trial of Werner Hess provided by the War Crime 
Office of the Judge Advocate General's Office showing that 
the veteran testified regarding being beaten during captivity 
as a prisoner of war.  

At the time of the Board's decision, there was medical 
evidence of record, specifically, Col. Fay, who is a medical 
profession, establishing that the moving party had a current 
back disorder that was etiologically related to an in-service 
back injury.  Col. Fay treated the veteran during service and 
concluded that the current back disability was related being 
beaten during captivity as a prisoner of war.  

Despite the nature of the evidence that was then of record, 
on December 17, 1958, the Board did not consider whether the 
moving party was entitled to service connection for a low 
back disorder under 38 C.F.R. § 3.78 (now 38 C.F.R. 
§ 3.303(d)).  That provision provided that service connection 
could be granted for any disease diagnosed after discharge 
when all of the evidence, including that pertinent to 
service, established that the disease was incurred in 
service.  In addition, with regard to the veteran's status as 
a prisoner of war, the Board failed to acknowledge or 
consider the regulation that provided the evidentiary showing 
of the circumstances of imprisonment will be given careful 
consideration.  VAR 1301(B) (1954) (now 38 C.F.R. § 3.304(d).  
The Board's error in this regard manifestly changed the 
outcome of the claim then on appeal.  By focusing on 
essentially whether the moving party sustained a back injury 
in service and whether he exhibited continuity of back and 
neurological symptomatology following the claimed in-service 
back injury, rather than on whether a current back disability 
was etiologically related to that injury, the Board failed to 
apply statutory and regulatory provisions favorable to the 
moving party's claim.  The evidence, particularly the 
statements of Col. Fay, clearly established the veteran had a 
back disability directly related his service, particularly 
due to mistreatment during captivity.  If the Board had 
applied the provision of 38 C.F.R. Section 3.78 and VAR 
1301(B) to the facts of the case, doing so would have 
resulted in a favorable decision.   

Inasmuch as the Board failed to apply all pertinent 
regulatory provisions in its December 17, 1958 decision and 
such error manifestly changed the outcome of the claim then 
on appeal, the Board concludes that the decision, in which 
the Board denied entitlement to service connection for 
residuals of a herniated disc and neuritis is clearly and 
unmistakably erroneous.  The moving party's motion for 
revision of that decision must therefore be granted.


ORDER

The motion to reverse and revise the December 17, 1958, Board 
decision on the grounds of clear and unmistakable error, with 
respect to the denial of service connection for residuals of 
a herniated disc and neuritis, is granted.



                       
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



